                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  CHINA FORTUNE LAND                                 Case No. 19-cv-07043-VC
  DEVELOPMENT, et al.,
                 Plaintiffs,                         ORDER DENYING PETITION TO
                                                     VACATE ARBITRATION AWARD
          v.
                                                     Re: Dkt. No. 1
  1955 CAPITAL FUND I GP LLC, et al.,
                 Defendants.


       The arbitrator was asked to resolve a highly complex contractual dispute involving

multiple contested versions of various agreements, an intricate and hotly disputed factual record,

and plentiful evidence of misconduct by both sides. After thousands of pages of briefing and

evidence, and days of testimony and argument, the arbitrator issued a 147-page award that

addressed dozens of interrelated arguments from both parties, and by all appearances attempted

to resolve the dispute through careful fact-finding and reliance on applicable law.

       The petitioners contend that the arbitrator exceeded his authority and committed

misconduct by basing the award in part on the unsigned versions of the limited partnership

agreements from November 2015. See 9 U.S.C. § 10(a)(3)-(4). They argue that neither party

asked the arbitrator to conclude that these November versions were the operative contracts, and

therefore that the petitioners never had notice of this contract theory or an opportunity to contest
it. But this argument fails.

        The parties asked the arbitrator to resolve a dispute that the parties described as arising

out of, among other contracts, the November 26 subscription agreements and the December

versions of limited partnership agreements that were signed by the respondents on the

petitioners’ behalf. The parties disputed when, if at all, these contracts were validly assented to.

The arbitrator determined that the limited partnership agreements were binding, though there is

admittedly some ambiguity in his contract formation analysis. Parts of the award suggest that the

partnership agreements were made operative by the petitioners’ signing of the subscription

agreements in November, and that the parties mutually assented at that time to the November

versions, rather than the December versions, of the partnership agreements. See, e.g., Final

Award ¶ 98 (Dkt. 24-8 at 39-40). Other passages in the award suggest that the partnership

agreements were not made operative until the December versions were signed through a power

of attorney. See, e.g., ¶ 113. This ambiguity makes it difficult to assess the petitioner’s arguments

about which precise document provided the basis for the arbitrator’s award, and counsels against

disturbing his decision. See Garvey v. Roberts, 203 F.3d 580, 589 (9th Cir. 2000) (“[A]mbiguity

in an opinion that accompanies an award, or a lack of any real opinion at all, is not sufficient to

permit an inference that the arbitrator exceeded his authority.”); Bosack v. Soward, 586 F.3d

1096, 1106 (9th Cir. 2009) (“Under the ‘completely irrational’ doctrine, the question is whether

the award is ‘irrational’ with respect to the contract, not whether the panel’s findings of facts are

correct or internally consistent.”). And even if the arbitrator’s conclusion that the limited

partnership agreements were binding was wrong as a matter of Delaware contract law, it was

plainly within the scope of his authority to resolve the dispute. See Oxford Health Plans LLC v.

Sutter, 569 U.S. 564, 569 (2013) (“[T]he sole question for us is whether the arbitrator (even




                                                  2
arguably) interpreted the parties’ contract, not whether he got its meaning right or wrong.”);

Stolt-Nielsen, S.A. v. AnimalFeeds International Corp., 559 U.S. 662, 671 (2010) (“It is not

enough for petitioners to show that the [arbitrator] committed an error—or even a serious

error.”); Kyocera Corp. v. Prudential-Bache Trade Services, Inc., 341 F.3d 987, 1003 (9th Cir.

2003) (“The risk that arbitrators may construe the governing law imperfectly in the course of

delivering a decision that attempts in good faith to interpret the relevant law, or may make errors

with respect to the evidence on which they base their rulings, is a risk that every party to

arbitration assumes, and such legal and factual errors lie far outside the category of conduct

embraced by § 10(a)(4).”). Nor do the petitioners provide any evidence to support their claim

that the arbitrator’s ruling was based on “his own brand of industrial justice” or improper

considerations of public policy. Cf. Stolt-Nielsen, 559 U.S. at 671–72 (2010); Aspic Engineering

& Construction Co. v. ECC Centcom Constructors LLC, 913 F.3d 1162, 1168 (9th Cir. 2019).1

       The petitioners also exaggerate the extent to which the arbitrator’s ruling diverged from

how the parties framed the issues, if there was any divergence at all. For example, the parties

clearly presented to the arbitrator the issue of whether the signing of the subscription agreements

could constitute assent to the terms of the limited partnership agreements. See Dkt. 24-76 at 88

(“[GIIL's] signature on the SAs also constitutes an objective manifestation of consent to the

terms of the LPAs. Respondents ‘received and reviewed’ the LPAs before signing the SAs, and

were aware that their signature on the latter would bind them to the former.”); Dkt. 24-72 at 116

(“[The GPs’] reliance on GIIL’s execution of the SAs and side letters on November 23, 2015, as




1
 The petition cites the arbitrator’s use of the word “inequitable” as evidence that he exceeded his
authority. But as the respondents point out (and as the petitioners appear to concede by not
addressing the issue in their reply brief), this word was used in the context of rejecting the
petitioners’ request for the equitable remedy of rescission. See Final Award ¶ 391.


                                                  3
satisfying the requisite ‘objective manifestation of assent’ to terms in future LPAs that were

then-unknown to both parties, and never disclosed to [GIIL] prior to closing, is simply

untenable.”); see also Dkt. 24-74 at 153 (“Even if [GIIL] could establish there was no mutual

assent to the changes to the LPAs made during their finalization (which is strongly disputed), this

would affect only the validity of the changes themselves—not the validity of the LPAs as a

whole.”). The petitioners place considerable emphasis on the fact that the parties submitted the

signed December versions of the limited partnership agreements (but not the unsigned November

versions) to the arbitrator as one of the bases for arbitration in their Demand for Arbitration. But

as already discussed, the legal relationship among all these documents was included in the

disputed issues the arbitrator was asked to decide. So the version of the contract attached to the

arbitration demand is not decisive. See also Schoenduve Corp. v. Lucent Technologies, Inc., 442

F.3d 727, 733 (9th Cir. 2006) (“The scope of the arbitrator’s jurisdiction extends to issues not

only explicitly raised by the parties, but all issues implicit within the submission agreement.”);

id. (“[T]he arbitrator’ interpretation of the scope of his powers is entitled to the same level of

deference as his determination on the merits.”).

        The petitioners’ protestations about fairness amount to a complaint that had they known

how the arbitrator would rule, they would have made different arguments. This is a familiar

frustration for litigants, but it doesn’t justify disturbing an arbitrator’s award, nor does it violate

due process. See 9 U.S.C. § 10(a)(3); U.S. Life Insurance Co. v. Superior National Insurance

Co., 591 F.3d 1167, 1177 (9th Cir. 2010) (“[P]erhaps [the petitioner] did not enjoy a perfect

hearing; but it did receive a fair hearing. It had notice, it had the opportunity to be heard and to

present relevant and material evidence, and the decisionmakers were not infected with bias.”);

Schoenduve Corp., 442 F.3d at 734.




                                                   4
       The petition to vacate the arbitration award is denied, and the cross-petition to confirm

the award is granted. See 9 U.S.C. §§ 201, 207.

       IT IS SO ORDERED.


Dated: January 31, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                  5
